González, J.
¶23 (dissenting) — I agree with the majority that under the Washington State Medical Use of Cannabis Act (MUCA), chapter 69.51A RCW, “a city may enact zoning requirements pertaining to all production, processing, and dispensing of medical marijuana.” Majority at 231. But while a city may regulate consistent with MUCA, it may not completely ban what the state permits. Since the majority concludes otherwise, I respectfully dissent.
¶24 As the majority recognizes, “state law preempts a local ordinance ‘when an ordinance permits what state law forbids or forbids what state law permits.’ ” Id. at 227 (quoting Lawson v. City of Pasco, 168 Wn.2d 675, 682, 230 P.3d 1038 (2010)). The majority declines to determine whether participation in collective gardens is “ ‘illegal subject to an affirmative defense’ ” or is generally “ ‘legal’ ” under state law. Id. at 232 n.5. Instead, the majority holds *233that “[b]ecause the legislature ensured that cities have the power to adopt ‘zoning requirements’ — but did not grant carte blanche to opt out of all medical marijuana activity — a city’s ordinance under RCW 69.51A. 140(1) must concern a land use.” Id. at 231. Finding that City of Kent Ordinance 4036 (June 5, 2012) (codified at Kent City Code 15.02.074 and 15.08.290) (Ordinance) concerns a land use, the majority deems the Ordinance constitutional. Id. While the majority’s sweeping analysis is logical, the simple fact is that this Ordinance “forbids what state law permits.” Lawson, 168 Wn.2d at 682. While cities may make zoning regulations that apply to collective gardens, completely prohibiting state protections related to them, whether done directly or in the guise of a zoning regulation, goes too far.
¶25 In cases in which the legislature intended to allow local governments to completely prohibit activities allowed by the state, the legislature has been clear. See, e.g., Edmonds Shopping Ctr. Assocs. v. City of Edmonds, 117 Wn. App. 344, 356, 71 P.3d 233 (2003) (analyzing RCW 9.46.295, which allows local governments to “absolutely prohibit” state-licensed gambling activities). Given that “ ‘[e]very presumption will be in favor of constitutionality’ ” of a local ordinance, MUCA’s lack of clarity on this issue is not dispositive here. HJS Dev., Inc. v. Pierce County, 148 Wn.2d 451, 477, 61 P.3d 1141 (2003) (quoting Lenci v. City of Seattle, 63 Wn.2d 664, 668, 388 P2d 926 (1964)). A further analysis shows, however, that the Ordinance is nonetheless unconstitutional.
¶26 If MUCA grants a right to participate in collective gardens, the Ordinance is unconstitutional. A local ordinance is unconstitutional when state law specifically entitles one to engage in an activity prohibited by the local ordinance. See Entm’t Indus. Coal. v. Tacoma-Pierce County Health Dep’t, 153 Wn.2d 657, 664, 105 P.3d 985 (2005) (finding that a local ordinance imposing a complete ban on smoking was invalid because it “prohibits what is permitted by state law: the ability of certain business owners and *234lessees to designate smoking and nonsmoking locations in their establishments”); Parkland Light & Water Co. v. Tacoma-Pierce County Bd. of Health, 151 Wn.2d 428, 433, 90 P.3d 37 (2004) (finding that a local ordinance requiring water fluoridation “is a local regulation that prohibits what state law permits: the ability of water districts to regulate the content and supply of their water systems expressly granted to them by statute”). If MUCA provides a right for people to participate in collective gardens, the Ordinance improperly denies that right and therefore is unconstitutional.
¶27 I recognize that generally, when the state creates a licensing system for participation in an activity but does not provide an entitlement to engage in that activity, a local ordinance may completely prohibit that activity. “The fact that an activity may be licensed under state law does not lead to the conclusion that it must be permitted under local law” Rabon v. City of Seattle, 135 Wn.2d 278, 292, 957 P.2d 621 (1998); see Weden v. San Juan County, 135 Wn.2d 678, 958 P.2d 273 (1998).6 For example, in State ex rel. Schillberg v. Everett District Justice Court, we found that a county ordinance completely prohibiting the use of internal combustion motors on certain lakes in the county did not irreconcilably conflict with a state statute setting out licensing requirements for using internal combustion motors on lakes because the statute did not provide that people are entitled to use internal combustion motors on all waters of the state. 92 Wn.2d 106, 108, 594 P.2d 448 (1979). Similarly, in Weden, we found that a state statute setting forth license requirements for operating motorized personal watercraft did not grant the right to operate such watercraft on all waters of the state and, therefore, a county was *235able to completely prohibit the operation of such watercraft in the county. 135 Wn.2d at 694-95.
¶28 Unlike the licensing provisions at issue in Schillberg and Weden, however, even if MUCA provides that participation in collective gardens is protected only as an affirmative defense, the affirmative defense is provided to all Washington citizens and a local ordinance may not eliminate that protection. MUCA provides in relevant part that
[a] qualifying patient or designated provider who is not registered with the registry established in section 901 of this act, but who presents his or her valid documentation to any peace officer who questions the patient or provider regarding his or her medical use of cannabis, may assert an affirmative defense to charges of violations of state law relating to cannabis ....
RCW 69.51A.043(2) (reviser’s note omitted). Clearly participation in collective gardens, addressed in RCW 69.51A.085, is one of the “violations of state law relating to cannabis” protected by an affirmative defense in RCW 69.51A.043(2).
¶29 The city of Kent, its city council, and its mayor (collectively Kent) argue that, as the Court of Appeals found, because medical marijuana is generally illegal under state law, a city may entirely prohibit the activity because “[w]ithout question, a municipality’s plenary powers include the power to ‘enact ordinances prohibiting and punishing the same acts which constitute an offense under state laws.’ ” Cannabis Action Coal. v. City of Kent, 180 Wn. App. 455, 482, 322 P.3d 1246 (2014) (quoting City of Bellingham v. Schampera, 57 Wn.2d 106, 109, 356 P.2d 292 (1960) and citing State v. Kirwin, 165 Wn.2d 818, 826-27, 203 P.3d 1044 (2009)); see Suppl. Br. of City of Kent at 7. Neither Schampera nor Kirwin address a local ordinance that prohibits what is also an offense under state law but concurrently eliminates a state law affirmative defense. Here, Kent intends to enforce the Ordinance with criminal and civil sanctions and warned Deryck Tsang that it may “seek civil and/or criminal remedies in the courts” in relation to his collective garden, without allowing the *236MUCA affirmative defense to be raised. Clerk’s Papers at 732-33; ch. 1.04 Kent City Code. Furthermore, the Ordinance renders MUCA’s affirmative defense to state prosecution worthless because a collective garden participant who operates illegally loses the protection of the affirmative defense and the Ordinance causes all collective garden participation in the city of Kent to be illegal. RCW 69.51A-.085(3). The Court of Appeals’ analysis is flawed because it overlooks that the Ordinance not only prohibits participation in collective gardens, it also eliminates a state law right to assert an affirmative defense in relation to participation in collective gardens. By eliminating the MUCA affirmative defense available to all Washington citizens, the Ordinance unconstitutionally “forbids what state law permits.” Lawson, 168 Wn.2d at 682.
Reconsideration denied July 16, 2015.
¶30 Kent may not eliminate protection provided by the state. Accordingly, I would reverse the Court of Appeals and I respectfully dissent.

 The Weden majority did not yield to the dissent’s position that “[w]here a state statute licenses a particular activity, counties may enact reasonable regulations of the licensed activity within their borders but they may not prohibit same outright” because an ordinance banning the activity “renders the state permit a license to do nothing at all.” Weden, 135 Wn.2d at 720, 722 (Sanders, J., dissenting).